Citation Nr: 0112242	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-03 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for substance abuse.

2. Entitlement to service connection for an aortic aneurysm.

3. Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertension.

4. Entitlement to an initial rating in excess of 50 percent 
for a post-traumatic stress disorder (PTSD).

5. Entitlement to a total disability evaluation for 
compensation purposes based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.

ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from September 1967 to 
March 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Seattle, Washington, 
Department of Veterans Affairs (VA) Regional Office (RO).  

By a June 1998 rating decision, the RO implemented a November 
1997 decision by the Board that granted service connection 
for PTSD.  A 50 percent disability evaluation was assigned, 
effective from May 31, 1989.  In July 1998, the appellant 
disagreed with the 50 percent rating and raised additional 
issues of entitlement to service connection for drug 
addiction secondary to PTSD, for an aneurysm secondary to his 
drug addiction and for service connection for hypertension.  
He subsequently submitted a claim for a total disability 
evaluation for compensation purposes based upon individual 
unemployability.  In January 1999, the RO denied all of the 
appellant's claims and the current appeal ensued.  

In view of the fact that the veteran's appeal regarding the 
rating to be assigned for PTSD originated from the rating 
decision that granted service connection, the Board has 
characterized that issue as an appeal from the original 
award.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Additionally, because service connection has previously been 
denied for hypertension, the question now before the Board is 
whether the previously denied claim should be reopened.  
38 U.S.C.A. § 5108 (West 1991) (a previously denied claim may 
be reopened only on the presentation of new and material 
evidence).  This issue has been characterized accordingly.



REMAND

Initially, the Board notes that during the pendency of this 
appeal there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Veterans Claims Court or Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is now applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, No. 99-1788 (U.S. Vet. 
App. Feb. 22, 2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, and for reasons noted 
below, a remand is required for compliance with the notice 
and duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
change requires that notice be provided to a claimant as to 
what is required for a claim to be successful, and may 
require multiple notices during the pendency of the 
adjudication process.  See Holliday, slip op. at 12-13.  In 
the case of Holliday v. Principi, No. 99-1788 (U.S. Vet. App. 
Feb. 22, 2001), it was noted that the VA Secretary had not 
promulgated implementing regulations, and that these 
regulations might in fact provide more assistance than is 
required by the Veterans Claims Assistance Act itself.  
Holliday, slip op. at 12.  Indeed, the Court noted that, 
until such regulations were promulgated, there remained 
significant uncertainties regarding the kind of notice to be 
given to each class of claimants, especially in 

light of the Secretary's acknowledgment that the notification 
requirements had universal application.  Holliday, slip op. 
at 13.  In order to ensure that the veteran in this case is 
afforded all the protections of the Veterans Claims 
Assistance Act of 2000, as implemented by VA, and because of 
the reasons cited below, a remand is required.  

Review of the record reveals some confusion regarding the 
veteran's theories of entitlement, as well as the manner in 
which his service connection claims were adjudicated by the 
RO.  With respect to the claim of service connection for an 
aortic aneurysm, the Board notes that, by a January 1999 
rating action, the RO determined that this claim was not well 
grounded.  Nevertheless, in a Statement of the Case issued in 
January 2000, the RO combined the issue of entitlement to 
service connection for an aortic aneurysm with the petition 
to reopen a previously denied claim of service connection for 
hypertension, and noted that both had been denied on the 
basis that new and material evidence had not been submitted 
since the prior final denial.  Review of the appellant's July 
1998 claim reveals that he has asserted entitlement to 
service connection on the grounds that the aneurysm was 
secondary to either PTSD or to alleged service-connected drug 
addiction, which was itself caused by PTSD, and not on a 
direct incurrence or presumptive basis.  Neither of these 
theories of entitlement, which essentially were adjudicated 
by the RO in January 1999, were addressed in the earlier 
denial (March 1992), which has since become final, or were 
addressed by the RO in the January 2000 Statement of the 
Case.  Accordingly, the Board concludes that additional 
action is necessary to clarify the nature of the appellant's 
claim and the adjudicatory action taken with respect to this 
issue. 

With respect to the claim of service connection for substance 
abuse secondary to his PTSD, the RO denied this claim on the 
basis that Section 8052 of the Omnibus Budge Reconciliation 
Act of 1990 (OBRA 1990) prohibited the payment of 
compensation for a disability resulting from the abuse of 
alcohol or drugs.  It was further indicated that this law 
also prohibited the payment of compensation where the claim 
is based on secondary service connection of a disability 
proximately due 

to or the result of a service-connected disease or injury 
pursuant to 38 C.F.R. § 3.310(a).  Additionally, it was noted 
that the payment of compensation was prohibited regardless of 
the basis for the claim--whether based on a claim of 
secondary service connection or not.  The Board notes that 
the VA General Counsel issued a precedent opinion, VAOGCPREC 
7-99 in June 1999, which indicated, in part, that the 
amendments made by Section 8052 of OBRA 1990, prohibited the 
payment of compensation to a veteran under 38 U.S.C. §§ 1110 
or 1131 for service-connected disability that is a result of 
the veteran's own abuse of alcohol or drugs (a "substance 
abuse disability") and they precluded direct service 
connection of a substance abuse disability for purposes of 
all VA benefits, including dependency and indemnity 
compensation.  While it was further noted that the amendments 
did not preclude a grant of service connection under 38 
C.F.R. § 3.310(a), of a substance abuse disability that is 
proximately due to or the result of a service-connected 
disease or injury, the VA General Counsel concluded that 
disability compensation could not be paid for such a 
disability.  

However, in February 2001, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in Allen v. 
Principi, No. 99-7199 (Fed. Cir. Feb. 2, 2001), concluded 
that 38 U.S.C. § 1110 did not preclude a veteran from 
receiving compensation for an alcohol or drug abuse 
disability acquired as secondary to or as a symptom of a 
veteran's service-connected disability.  The Federal Circuit 
found that there were only two situations where the statute 
precluded compensation:  (1) for primary alcohol abuse (and 
presumably substance abuse) disabilities; and (2) for 
secondary disabilities (such as cirrhosis of the liver) that 
result from primary substance abuse.  Significantly, the 
Federal Circuit found that by using the terms "disability 
resulting from" or "disability [that] is a result of," 
Congress intended the cause of the disability to be 
determinative in assessing whether, under § 1110, a 
disability qualified for compensation, or whether it fit 
within the language of express exclusion from compensation.  
In this regard, it was noted that in analyzing a veteran's 
claim, if it is found that the veteran's substance abuse is a 
disability resulting from a disease contracted in the line of 
duty (as alleged in this case to be due to his PTSD), then it 
cannot be found to be a disability resulting from alcohol or 

drug abuse.  The two categories of causation are mutually 
exclusive.  The Federal Circuit concluded that for a veteran 
to recover, it must be adequately established that his 
alcohol or drug abuse disability is secondary to or is caused 
by the service-connected disorder.  In this case, the RO did 
not address this basis of entitlement.  As such, this issue 
must be returned to the RO for additional action in light of 
the Federal Circuit's holding in Allen supra.  The Board also 
finds that this action is consistent with the Veterans Claims 
Assistance Act of 2000.

With regard to the remaining issues, the appellant, through 
his representative in an Informal Brief dated in October 
2000, has requested that these issues be returned to the RO 
for various reasons.  The appellant has indicated that he was 
recently found to be totally disabled by the Social Security 
Administration (SSA) and that in view of the Veterans Claims 
Assistance Act of 2000, efforts must be taken to obtain those 
records utilized by SSA.  In view of the potential relevance 
of the outstanding SSA records and the fact that it simply is 
unknown whether they will have any bearing upon the 
appellant's claims, they must be associated with the claims 
folder.  See Baker v. West, 11 Vet. App. 163 at 169 (1998); 
Hayes (Gerald) v. Brown, 9 Vet. App. 67, 73-74 (1996); 
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).

Finally, with regard to the issue of entitlement to an 
increased disability evaluation for PTSD, the Board notes 
that record does not reflect any medical opinion or comment 
which directly addresses the issue of substance abuse and its 
relationship to the PTSD.  Furthermore, during the pendency 
of the appellant's claim for PTSD, the applicable rating 
criteria for mental disorders changed.  See e.g., 61 Fed. 
Reg. 52,695 (October 8, 1996).  In view of this change, the 
appellant has argued that his PTSD should have been evaluated 
pursuant to both "old" criteria and "new" criteria.  The 
Board notes that the Court has held that, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should apply.  Dudnick v. Brown, 9 Vet.App. 397 (1996)(per 
curiam), Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).


In an effort to ensure due process in this case and to comply 
with the change in the law, this case is REMANDED for the 
following actions:

1. The RO should ask the appellant, with 
the assistance of his representative, to 
identify dates, locations and names of 
all government and/or private health 
care providers and/or facilities where 
he has been treated for the disabilities 
at issue.  The RO should make 
arrangements to obtain all medical 
records from all the sources reported by 
the appellant.  If private medical 
treatment is reported and those records 
are not obtained, the appellant and his 
representative should be informed and 
afforded an opportunity to obtain the 
records.  In addition, efforts should be 
undertaken to obtain all relevant SSA 
records.  Any action to obtain records 
that are not already on file should be 
documented and all evidence received in 
response to this request should be 
associated with the claims folder.  

2. The RO must review the claims folder and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully satisfied.  

3. As part of the development undertaken to 
comply with the new law and in an effort 
to provide an adequate record upon which 
to evaluate the appellant's claims, the 
RO should have the appellant examined 
for purposes of determining the severity 
of his service-connected PTSD and to 
obtain an opinion regarding the 
relationship, if any, between the 
appellant's aortic aneurysm, substance 
abuse and PTSD.  The claims folder and a 
copy of this remand must be made 
available to, and reviewed by the 
examiner prior to the examinations, 
including any evidence obtained as a 
result of the development sought above.  
All diagnostic tests and studies deemed 
necessary by the examiner should be 
conducted, and all findings should be 
reported in a manner that pertinent 
rating criteria for PTSD may be applied, 
both old and new.  See e.g. 38 C.F.R. 
§ 4.132 (1996); 38 C.F.R. § 4.130 
(2000).  The examiner should review the 
results of any testing prior to 
completion of the report.  The report of 
examination should be comprehensive and 
include a detailed account of all 
manifestations of service-connected 
disability with an opinion as to the 
effect of PTSD on the veteran's social 
and occupational adaptability.  The 
examiner should provide complete 
rationale for all conclusions reached.  
The examiner should express in explicit 
terms the medical probabilities that the 
appellant's substance abuse disability 
has been caused by or made worse by the 
PTSD.  An opinion should also be 
provided as to whether the aneurysm was 
caused by or made worse by a substance 
abuse disability or PTSD.  

4. The RO should review the examination 
report to ensure that requirements of 
the foregoing paragraph have been 
satisfied.  If they have not, the 
reports should be returned for necessary 
corrective action, as appropriate.

5. After all notice requirements have been 
satisfied, and the duty to assist has 
been fulfilled, the RO should take 
adjudicatory action on the issues here 
in question.  In so doing, the RO should 
consider all evidence obtained in 
response to the above requests.  The RO 
must further consider the assignment of 
"staged ratings" in accordance with 
the principles set out in Fenderson v. 
West, 12 Vet. App. 119 (1999) for the 
issue of entitlement to a higher rating 
for PTSD.  With respect to the issue of 
entitlement to service connection for a 
substance abuse disorder, the RO must 
re-adjudicate the appellant's claim 
pursuant to the guidance provided by the 
Federal Circuit in Allen v. Principi, 
No. 99-7199 (Fed. Cir. Feb 2, 2001), as 
summarized above.  Additional 
evidentiary development should be 
undertaken if warranted, especially if 
it is determined that the previously 
denied claim of service connection for 
hypertension should be reopened.  If so, 
the duty to assist should be fulfilled 
by obtaining medical opinion evidence 
like that sought on other service 
connection claims.  If any benefit 
sought is denied, a supplemental 
statement of the case should be issued.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board  is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


